Citation Nr: 1208485	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  07-24 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to an initial evaluation in excess of 50 percent prior to February 19, 2009 for posttraumatic stress disorder.

2. Entitlement to an initial evaluation in excess of 70 percent on or after February 19, 2009 for posttraumatic stress disorder.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs




WITNESSES AT HEARING ON APPEAL

Veteran and her mother


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to September 1980. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Newark, New Jersey, Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, granted service connection for posttraumatic stress disorder (PTSD) due to sexual trauma and assigned a 50 percent disability rating, effective July 19, 2005. 

In a March 2009 rating decision, the RO increased the evaluation to 70 percent, effective February 19, 2009. The Board finds that the Veteran was advised of the above grant of increased rating; however, she did not withdraw her appeal. In AB v. Brown, 6 Vet. App. 35 (1993), the United States Court of Appeals for Veterans Claims (Court) held that, on a claim for an original or increased rating, the Veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded. Thus, this appeal continues. 

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is raised by the record and the issue is properly before the Board. See Rice v. Shinseki, 22 Vet. App. 447 (2009) (The Court held that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether TDIU is warranted as a result of that disability.).  

In November 2011, the Veteran testified at a Board hearing held before the undersigned Veterans Law Judge at the local RO. A copy of the transcript is of record.

The issues of entitlement to an initial evaluation in excess of 70 percent on or after February 19, 2009 for PTSD and for TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2. Prior to February 19, 2009, the Veteran's service-connected PTSD was characterized by subjective complaints of nightmares, flashbacks, mood swings, anxiety, depression, impulsive jealousness, recurring intrusive memories and thoughts, isolation, interpersonal issues particularly with men, outbursts of anger, sleep disturbance, exaggerated/increased startle response, difficulty with concentration and completing any task, low self-esteem, and feelings of hopelessness, and by objective findings of blunted affect, impaired insight and judgment, pressured speech, impaired memory, depressed, frequent mood swings, residual anxiety, sporadic work history, interpersonal effectiveness issues, anger outbursts, disturbed sleep, anxiety, and tense motor activity.





CONCLUSION OF LAW

Prior to February 19, 2009, the criteria for a 70 percent initial evaluation, but no higher, for PTSD have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2011).     


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants. When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the Court held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of; and (5) effective date of the disability. The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The claim on appeal arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection. The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8 2003 (2003).

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). In connection with the claim on appeal prior to February 19, 2009, the evidence of record includes VA outpatient treatment records from June 2005 to January 2008, outpatient Vet Center records dated May 2005, August 2005, from January 2008 to February 2008, and November 2008, as well as a May 2006 VA examination report. The VA examiner reviewed the Veteran's claims file and medical history, recorded pertinent examination findings, and provided conclusions with supportive rationale. The Board notes that the VA examination report is probative. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim on appeal. The evidence of record provides sufficient information to adequately evaluate the claim, all obtainable evidence identified by the Veteran relative to the claim has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained. Therefore, no further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2) (West 2002); 38 C.F.R. § 3.159(d) (2011); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).




II. Decision

In an August 2007 statement, via a VA Form 9, the Veteran's representative reported the Veteran was in disagreement with the September 2006 rating decision, that her PTSD was worse than the 50 percent rating and a higher rating was warranted. 

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity. See U.S.C.A. § 1155 (West 2002). Separate diagnostic codes identify the various disabilities. In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's disability. See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

When entitlement to compensation has been established and a higher initial evaluation is at issue, the level of disability at the time entitlement arose is of primary concern. Consideration must also be given to a longitudinal picture of the Veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted. See Fenderson v. West, 12 Vet. App. 119 (1999). Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified. Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126(a) (2011). The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id. The rating agency shall also consider the extent of social impairment, but not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126(b) (2011).

The Global Assessment of Functioning (GAF) Scale reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness. See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.) of the American Psychiatric Association (DSM-IV). A score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). See Carpenter v. Brown, 8 Vet. App. 240, 242-44 (1995). A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). Id. 

Under the current rating criteria, PTSD is evaluated under a general rating formula for mental disorders. See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011). The Veteran is currently rated 50 percent disabled prior to February 19, 2009. 

A 50 percent disability evaluation is assigned where the evidence demonstrates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment in short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent disability evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. Id.

A 100 percent disability evaluation is assigned where the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. 38 C.F.R. § 4.7 (2011). Otherwise, the lower rating will be assigned. Id. When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3 (2011).  

The Veteran's contentions regarding the severity of his service-connected psychiatric disability were considered by the Board and the Veteran is acknowledged as competent to report such symptoms because this requires only personal knowledge as it comes to her through her senses. Layno v. Brown, 6 Vet. App. 465, 470 (1994). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The pertinent evidence of record shows that, prior to February 19, 2009, the Veteran had occupational and social impairment with deficiencies in her work, family relations, judgment, and mood due to her PTSD symptoms, to include impaired impulse control, difficulty in adapting to stressful work circumstances, and an inability to establish and maintain effective relationships. Thus, after a review of the evidentiary record, the Board finds that the Veteran's service-connected PTSD symptomatology more nearly approximate the criteria for a 70 percent disability rating, but no higher, prior to February 19, 2009. See 38 C.F.R. § 4.7 (2011). 

At the May 2006 VA examination, the Veteran reported she was impulsively jealous and the examiner noted the Veteran's impulse control was below average. VA outpatient treatment records showed a June 2006 history of present illness which listed, in pertinent part, outbursts of anger. Objective findings revealed that in a July 2006 record, the Veteran still had anger fits and outburst, but she was able to control frequent mood swings, and the Veteran had frequent anger and occasional temper outbursts in a November 2006 record. Most recently, the Veteran's complaints in the January 2008 outpatient Vet Center record included outburst of temper for no reason, inability to keep a job because of her temper, she quickly gets out of control, and an anger related issue with her husband. 

During a July 2005 VA outpatient telephone screening interview for the therapeutic residence (TR) program at the VA Medical Center in Boston, Massachusetts, the Veteran reported that she had a sporadic work history in the recent past due to "calling in," and the social worker opined the Veteran appeared to have interpersonal effectiveness issues. The May 2006 VA examiner opined "[the Veteran] has moderately severe symptoms. She has problems working as well as in her relationships." The Veteran works part time three days a week, but "cannot work more because she cannot handle the stress." In addition, outpatient Vet Center records revealed objective findings of tense motor activity in August 2005 and subjective complaints of intrusive memories and flashbacks in May 2005 and August 2005. In a January 2008 record, she further explained that her recurring intrusive thoughts included images of being raped, she constantly thought about the in-service sexual trauma, and had continued distress over not being able to remember the details of the assault. A month later, the Veteran reported having continued intrusive thoughts and nightmares, and that medications made her sleepy and lethargic, which led to her inability to function in work setting and thinks that is why she was fired because she kept falling asleep at work.

The Veteran's insight and judgment were noted as fair in the June 2005 VA outpatient treatment record, August 2005 outpatient Vet Center record, and May 2006 VA examination report. However, additional VA outpatient treatment records noted seemingly impaired judgment when it came to allowing men in her life in July 2005, and poor judgment with men she allowed in her life and premature and impulsive involvement with men she barely knew in August 2005. A June 2006 record also showed poor insight and somewhat impaired judgment. The Veteran reported during the July 2005 VA outpatient telephone screening interview that she tends to isolate herself and stay in bed. Although she was active in substance abuse rehabilitation program (SARP) group therapy, which provided most of her social contact according to the VA physician in the August 2005 VA outpatient treatment record, the May 2006 VA examiner opined "[the Veteran] goes to alcoholics anonymous (AA) meetings. She appears to have a limited social network." The following records also documented her difficulty with trusting men: VA outpatient treatment records dated June 2006 and July 2006 and outpatient Vet Center records dated August 2005, January 2008, and February 2008.  

Additional pertinent evidence of record includes a January 2008 VA outpatient treatment record that shows the Veteran was married and described the domestic relationship with her husband as "good," but she also reported a relapse of ethyl alcohol (ETOH) abuse for the past six weeks as a coping mechanism for her PTSD. Her speech was described as pressured in the August 2005 outpatient Vet Center record, and rapid but interruptible in the June 2005 VA outpatient treatment record. Her affect was blunted at the May 2006 VA examination, her mood was anxious in the August 2005 outpatient Vet Center and November 2006 VA outpatient treatment records, depressed at the May 2006 VA examination and in July 2005 and June 2006 VA outpatient treatment records, and euthymic in June 2005 and November 2008 VA outpatient treatment records. The Veteran displayed residual anxiety in the October 2005 VA outpatient treatment record. Furthermore, she reported frequent mood swings, as noted in the May 2006 VA examination report, June 2006 VA outpatient treatment record, and May 2005 and August 2005 outpatient Vet Center records, as well as having disturbed sleep as noted in the June 2006 and November 2006 VA outpatient treatment records. 

Most recently, the November 2008 outpatient Vet Center record noted the Veteran had not returned for services for over 60 days, thus her case was closed. 

The Board notes the May 2006 VA examination report reveals the Veteran was assigned GAF scores of 45, which denotes serious symptoms or any serious impairment in social, occupation, or school functioning. VA outpatient treatment records showed GAF scores of 59, 54, and 60 in June 2005, October 2005, and June 2006 respectively, as well as a score of 60 in the May 2005 outpatient Vet Center record. These remaining scores indicate moderate symptoms or moderate difficulty in social, occupation, or school functioning. In light of the assigned scores and the evidence of record as discussed above, the Board finds that the Veteran's psychiatric disability picture more nearly approximates the assignment for a 70 percent evaluation prior to February 19, 2009. The Board notes that the classification of the Veteran's level of psychiatric impairment classification, by words or by a GAF score are factors for consideration and not determinative of the percentage VA disability rating to be assigned. The VA disability percentage rating is based on all the evidence that bears on occupational and social impairment. See 38 C.F.R. § 4.126(a) (2011).

The Board is aware that the symptoms listed under the next-higher evaluation, a 100 percent disability rating, are essentially examples of the type and degree of symptoms for that evaluation, and that the Veteran need not demonstrate those exact symptoms to warrant such an evaluation. See Mauerhan v. Principi, 16 Vet. App. 436 (2002). Nevertheless, the Board finds that the evidence of record, prior to February 19, 2009, does not show the Veteran manifested symptoms that equal or more nearly approximate the criteria for a 100 disability rating. 

Such evidence did not show the Veteran had gross impairment in thought processes or communication. The June 2005 VA outpatient treatment record showed her thought process was goal-directed. June 2006, July 2006, November 2006, and March 2007 VA outpatient treatment records noted she had no gross thought disorder or cognitive deficit. Although the May 2005 outpatient Vet Center record documented the Veteran had disorganized thinking, no such symptomatology was noted in an August 2005 outpatient Vet Center record. Most recently, in January 2008, the Veteran reported having poor concentration in the outpatient Vet Center record; however, a VA outpatient treatment record documented no objective findings of confusion and the Veteran exhibited average concentration and attention span.

The Veteran continuously denied having, and objective medical findings did not show, frank delusions, auditory and/or visual hallucinations, and suicidal or homicidal ideation, as reported in the following records: VA outpatient treatment records dated June 2005, August 2005, June 2006, July 2006, November 2006, and March 2007, outpatient Vet Center records dated May 2005 and August 2005, and the May 2006 VA examination report. Moreover, the May 2006 VA examiner noted the Veteran had no perceptual problems, and the Veteran firmly denied suicidal and homicidal ideations in January 2008 and November 2008 outpatient Vet Center records. Although the August 2005 outpatient Vet Center record noted the Veteran's PTSD symptoms included suicidal ideation, the evidence of record did not show the Veteran had a persistent danger of hurting herself or others during the appeal period. In addition, the Veteran exhibited orientation to person, time, and place throughout the appeal period, as documented in the following records: VA outpatient treatment records dated June 2005, June 2006, and January 2008, August 2005 outpatient Vet Center record, and the May 2006 VA examination report.  

While the Veteran's memory was noted as fair in the June 2006 VA outpatient treatment record, and an August 2005 outpatient Vet Center record showed she had impaired memory function, a June 2005 VA physician documented her memory and cognition as intact. The Board finds the Veteran's degree of memory loss was not illustrated by a loss for names of close relatives, own occupation, and own name. 

Although outpatient Vet Center records documented the Veteran appeared unkempt and tired, as well as disheveled in January 2008 and February 2008, respectively, she appeared stable in November 2008. Moreover, the remaining pertinent evidence of record noted the Veteran was neatly dressed in the June 2005 VA outpatient treatment record, had a neat appearance in the August 2005 outpatient Vet Center record, and was casually dressed at the May 2006 VA examination. The VA examiner opined [the Veteran] is able to take care of her activities of daily living (ADLS)." The Board finds the evidence did not reveal the Veteran exhibited an inability to perform her activities of daily living to an intermittent degree to warrant the assignment of a 100 percent disability rating prior to February 19, 2009. 

The Board further acknowledges the Veteran's subjective complaints of anger, as noted above, and an increased/exaggerated startled response in May 2005 and August 2005 outpatient Vet Center records, respectively. The June 2005 VA outpatient treatment record also noted the Veteran's affect was sometimes inappropriately cheerful, and the July 2005 VA outpatient treatment record noted her individual sessions were focused on her pattern of inappropriateness. Nonetheless, the Board finds the evidence does not show grossly inappropriate behavior due to her service-connected PTSD. Moreover, she denied any mania in the July 2005 VA outpatient telephone screening interview record, and the August 2005va outpatient treatment record noted no objective findings of major depressive, manic-spectrum, or psychotic symptoms. 

The Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589. However, after careful review of the available diagnostic codes and the probative evidence of record, the Board finds there are no other diagnostic codes that provide a basis to assign an initial evaluation higher than the 70 percent rating now in effect prior to February 19, 2009. 

Lastly, the Court has held that the Board is precluded by regulation from assigning an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations. Floyd v. Brown, 9 Vet. App. 88 (1996). The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual. Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Court clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted. Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). If so, then the assigned schedular evaluation is adequate, referral for extra-schedular consideration is not required, and the analysis stops. 

If the RO or the Board finds that the schedular evaluation fails to reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization. Id. at 116. If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extra-schedular rating. Id.  

In this case, a comparison between the level of severity and symptomatology of the Veteran's PTSD and the schedular rating criteria for a psychiatric disability, under 38 C.F.R. § 4.130, Diagnostic Code 9411, shows that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected disability. As discussed above, there is a higher rating available under the diagnostic code addressed in this decision, but the Veteran's disorder is not productive of the manifestations that would warrant the higher rating. Accordingly, the 70 percent schedular disability rating currently assigned prior to February 19, 2009 is adequate and referral for extra-schedular consideration for the claim on appeal is not required.   

For the reasons stated above, and all reasonable doubt in the Veteran's favor, the Board finds that an evaluation of 70 percent, but no higher, for PTSD is warranted prior to February 19, 2009. See Gilbert, 1 Vet. App. at 55. 

ORDER

An initial evaluation of 70 percent, but no higher, prior to February 19, 2009 for PTSD is granted, subject to the criteria applicable to the payment of monetary benefits.


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claims of entitlement to an initial evaluation in excess of 70 percent on or after February 19, 2009 for PTSD and for TDIU. Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim. Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

At the November 2011 Board hearing, the Veteran testified that since the February 2009 VA mental examination, she has sought psychiatric counseling for her service-connected PTSD on a monthly basis at the VA facility in Jersey City on Christopher Columbus Drive. Since VA records are considered part of the record on appeal, they are within VA's constructive possession and must be considered in deciding the Veteran's claim. Therefore, as VA has notice of the potential existence of VA psychiatric outpatient treatment records from the Jersey City community-based outpatient clinic (CBOC) from February 2009 to the present, such records must be retrieved and associated with the other evidence already on file. See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).

With regard to the claim for TDIU, the Board is remanding this matter for further development consistent with the Court's holding in Rice, 22 Vet. App. at 447.  

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, this matter is REMANDED for the following actions:  
	
1. Obtain and associate with the claims file all outstanding records of psychiatric treatment pertaining to the Veteran's service-connected PTSD from the Jersey City CBOC from February 2009 to the present. If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran and her representative should be informed in writing.

2. Send the Veteran additional VCAA notice as to the issue of entitlement to TDIU. All notification requirements and development procedures contained in 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 and 38 C.F.R. §§ 3.102, 3.159 must be fully met.

3. Thereafter, the remaining issues on appeal should be readjudicated. If the benefits sought on appeal are not granted, the Veteran and her representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).






Department of Veterans Affairs


